Title: To James Madison from Joseph Jones, 10 November 1780
From: Jones, Joseph
To: Madison, James


Richmd. 10th. Novr. 1780
Dear Sr.
I have your favour by the last Post. We have had a House since Monday and in Com: of the whole this day have voted the raising the deficiency of our continental Troops for the War and to recruit them by a bounty which I expect will be very high but the Members in general seem to prefer that method to any other let the expences be what it will What may be the ultimate determination is yet very uncertain as there is no accounting for the whim and caprice of some but from the unanimity with which the question was carryed today (not a voice dissenting) I presage a happy issue to the business. We have recommended the bringing in the old paper currency to exchange for the new bills just arrived. by this operation if it succeeds we loose one half the Sum we expected to have the first use of but of which we have been deprived by the necessity of anticipating the Taxes by which channel alone the old money could come in, and now from an empty Treasury and the amazing expence incurred by calling forth men to oppose and repel the invasion and the pressing necessity for money it will be unavoidable I fear, the making a further emission and which was also resolved this day in Committee Every one seems to be sensible of the evils of this measure but they see or think they see greater evils in our present situation will result to the Community from the want of money than from the increase of it, and indeed I can not see a way of carrying on our operations at this juncture so indispensably necessary withot. money. of the evils that present themselves we think we choose the least.

On the fourth instant one of our Light Horsemen met and closely interrogated a suspected person whose concious Guilt at length manifested itself and induced the Horseman to search him when he found in his poss[ess]ion a Letter written on very thin or silk paper from Genl. Lessly to Ld. Cornwallis informing his Lordship he had taken Post at Portsmouth and waited his orders. The person apprehended is it seems a Citizen employed by Lessly who informs Cornwallis he was to receive a hansome reward if he succeded in his embassy[.] unfortunately for the Embassador he was in a fair way to receive the Compliment of the Bowstring alias the halter on the 8th. instant. Three other Fellows were apprehend[ed] yesterday abt. ten miles below this place the one a Sergeant of British Grenediers, the others Soldiers and all Deserters from the Barracks the last Summer and got into New York. they were part of the British Army at Portsmouth and it is supposed were on their way to the Barracks whether sent with written or verbal instructions has not yet come out. Our Force below on each side James River must be Formidable. ten thousand of the Militia were I am informed ordered out but the draughts from sevl. Counties have been countermanded as soon as satisfactory information was obtained of the strength of the Enemy[.] six thousand it is thought will be a number very sufficient to secure us agt. the Armament now at Portsmouth. It is supposed this party was to have attempted a junction with the Army under Cornwallis somewhere in North Carolina but our present Force in the Field here and the unpromising [prospects?] that present themselves to Cornwallis in the South will prove strong impediments to the execution of the project. Our Militia are commanded by our supernumerary and other experienced officers. Col. Lawson has a Corps of abt. 700 volunteer Horse and Infantry—abt. 300 of them under my nephew Col Monroe compose part of the light Infantry commanded by Col. Gibson. If the Enemy stay as by the intercepted Letter it wod. seem they mean to do there must soon be skirmishing if nothing more but I hope our people will be cautious untill they are somewhat used to skirmishing of venturing to more general action. I inclose you an answer to Mr. Pleasants, which you will be pleased to deliver unless you can engage for me Pembertons House upon moderate Terms with Coach house Stabling for four Horses and the use of a small Pasture with the Gardens with a Hay loft and as much furniture for Kitchen and House as he can spare. Pembertons place is more convenient and would suit me rather better than the other but is I fear not so healthy wch. is a great object not only to myself but to Mrs. Jones who has this Summer undergone a long and tedious illness from wch. she is not yet recovered having terminated in the third day Ague and Fever. I know not what sort of House on the inside Pembertons is and wish if you are likely to engage for it you wod. take the trouble of looking into the house. If his demands are unreasonable I wod. at any rate like Pleasants’s. You will observe I propose to pay the Rent quarterly wch. Mr. Pleasants required shod. be all paid at the commencement of the year[.] if he will not consent to this I will agree to pay the first Quarter at the Commencemt. and so proceed on to the first of November. Mr. Henry I believe returns to Philadelphia as I hear nothing of his intention to resign. he sent to the Treasurer for £8000 to enable him to set out but could not obtain it. I have done what I could since I have been here to forward money to the Delegates but could not effect it. Mr. Jameson yesterday informed me they wod. be able speedily to send you a supply. Our accounts have not yet been before the Assembly but expect them to day or Monday. The account from the Books shod. be stated and sent forward agreeable to the resolves. I shall endeavour to get matters so settled as that our supply be regular. With Compliments to the Gent. of the Dele[gation] and the Family at Mrs. Houses
I am yr[s] sincerely
Jos: Jones.
